     Case 2:16-cv-02941-RFB-NJK Document 155 Filed 02/11/20 Page 1 of 3



 1   DLA PIPER LLP
     Mary C. Dollarhide, admitted pro hac vice
 2   4365 Executive Drive, Suite 1100
     San Diego, CA 82121
 3   Tel, (858) 677-1429
     Fax (858) 638-5119
 4   Mary.dollarhide@us.dlapiper.com

 5   OGLETREE, DEAKINS, NASH, SMOAK, &
     STEWART, PC.
 6   Molly M. Rezac, Nev. Bar No. 7435
     50 West Liberty Street, Suite 920
 7   Reno, Nevada 89501
     Tel. (775) 440-2372
 8   Fax (775) 440-2376
     molly.rezac@ogletreedeakins.com
 9
     Attorneys for Defendant The Venetian Casino Resort, LLC
10
     THIERMAN BUCK, LLP
11   Mark R. Thierman, Esq., Bar No. 8285
     Joshua D. Buck, Esq., Bar No. 12187
12   Leah L. Jones, Esq., Bar No. .13161
13   7287 Lakeside Drive
     Reno, Nevada 89511
14   Tel. (775) 284-1500
     Fax (775) 703-5027
15   josh@thiermanbuck.com
     mark@thiermanbuck.com
16
     leah@thiermanbuck.com
17
     Attorneys for Plaintiffs Yousif and Walker
18
                                 UNITED STATES DISTRICT COURT
19
                                        DISTRICT OF NEVADA
20
     MUSTAFA YOUSIF and SHARONE WALKER )                  CASE NO. 2:16-cv-02941-RFB-NJK
21   on behalf of themselves and all others similarly )
     situated,                                        )   JOINT STIPULATION AND
22                                                    )   [PROPOSED] ORDER REGARDING
                                Plaintiffs,           )   BRIEFING SCHEDULE ON
23                                                    )   PLAINTIFFS’ MOTION FOR
             v.                                           PROTECIVE ORDER
24                                                    )
     THE VENETIAN CASINO RESORT, LLC;                 )
25   LAS VEGAS SANDS, CORP and DOES 1                 )
     through 50, inclusive,                           )
26                                                    )
                                Defendants.           )
27                                                    )
28

                                                1
             JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULING
     Case 2:16-cv-02941-RFB-NJK Document 155 Filed 02/11/20 Page 2 of 3



 1          Pursuant to this Court’s Order to stay this action pending mediation, the parties hereby

 2   submit the following briefing schedule and stipulate to other related dates herein.

 3          As previously reported to the Court, the Parties attended mediation on November 21, 2019,

 4   but were unable to reach a settlement agreement on that date. The Parties agreed to attend a

 5   second mediation on February 28, 2020. In the meantime, further case assessment was conducted

 6   and the second day of mediation was ultimately cancelled. Having met and conferred, the parties

 7   now jointly request the following briefing schedule with respect to the Parties’ ongoing discovery

 8   dispute and Plaintiffs’ previously filed motion for protective order:

 9         February 21: Plaintiffs to re-file protective order motion related to opt-in discovery
10          propounded on conditionally certified 216(b) collective.

11         March 20: Defendant to respond to re-filed motion for protective order.
12         April 3: Plaintiffs to file reply on motion for protective order.
13   Resolution of this discovery dispute will dictate the need for additional motion practice in this case

14   and the timing of such motion(s). As a result, the Parties believe that resolution of Plaintiffs’

15   motion for a protective order will provide clarity on future dates so that the Parties will be in a

16   better position to propose additional briefing on those motions. Therefore, the Parties further

17   stipulate that Plaintiffs will withdraw their pending Rule 23 class certification motion and the

18   Parties will submit a joint briefing schedule on any future Rule 23 motion (and other potential

19   motions) no later than 14 days following the Court’s final resolution on Plaintiffs’ motion for

20   protective order.

21          This Stipulation is made in good faith and not for the purposes of undue burden or delay.

22   IT IS SO STIPULATED:

23
      Dated this 10th day of February, 2020.              Dated this 10th day of February, 2020.
24    THIERMAN BUCK, LLP                                  DLA PIPER LLP

25    /s/Joshua D. Buck                                   /s/Mary C. Dollarhide
      Mark R. Thierman, Esq., Bar No. 8285                Mary C. Dollarhide, admitted pro hac vice
26                                                        4365 Executive Drive, Suite 1100
      Joshua D. Buck, Esq., Bar No. 12187
      Leah L. Jones, Esq., Bar No. .13161                 San Diego, CA 82121
27
      7287 Lakeside Drive
28    Reno, Nevada 89511                                  OGLETREE, DEAKINS, NASH, SMOAK, &


                                                 2
              JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULING
     Case 2:16-cv-02941-RFB-NJK Document 155 Filed 02/11/20 Page 3 of 3



 1                                                    STEWART, P.C.
      Attorneys for Plaintiffs
 2                                                    /s/Molly M. Rezac
                                                      Molly M. Rezac, Nev. Bar No. 7435
 3                                                    50 West Liberty Street, Suite 920
                                                      Reno, Nevada 89501
 4

 5                                                    Attorneys for Defendant

 6
                                                 ORDER
 7
            IT IS HEREBY ORDERED that the Parties’ Stipulation and Briefing Schedule on
 8
     Plaintiffs’ motion for protective order is GRANTED.
 9
            IT IS FURTHER ORDERED that the Parties will submit a Joint Status Report and
10
     Proposed Briefing Schedule no later than 14 days following final resolution of Plaintiffs’ motion
11
     for protective order.
12
            IT IS SO ORDERED:
13
                                           ________________________________
                                               ______________________________________
14                                             UNITED
                                           RICHARD   F.STATES  DISTRICT
                                                        BOULWARE,     II COURT JUDGE
15
                                           UNITED STATES DISTRICT JUDGE
                                              DATED:                               , 2020
                                           DATED this 11th day of February , 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
              JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULING
